UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2223


SHARON B. IGLESIAS,

                Plaintiff – Appellant,

          v.

JOHN WOLFORD, Chief of Police, in his official and
individual capacities; THOMAS MARROW, City Manager, in his
official   and  individual  capacities;  DON   JENKINS,  HR
Manager, in his official and individual capacities; CITY OF
OXFORD, NORTH CAROLINA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:07-cv-00437-D)


Submitted:   October 8, 2010                 Decided:   November 5, 2010


Before DAVIS and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. Monteith, Jr., MONTEITH & RICE, PLLC, Raleigh, North
Carolina, for Appellant. M. Robin Davis, JACKSON LEWIS LLP,
Cary, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Sharon B. Iglesias appeals the district court’s order

granting summary judgment in favor of the Appellees on Iglesias’

claims of violation of her First Amendment right to free speech

and wrongful discharge.     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Iglesias v. Wolford, No. 5:07-cv-00437-D

(E.D.N.C.   Sept.   28,   2009).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                   2